

 S517 ENR: Unlocking Consumer Choice and Wireless Competition Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 517IN THE SENATE OF THE UNITED STATESAN ACTTo promote consumer choice and wireless competition by
		  permitting consumers to unlock mobile wireless devices, and for other
		  purposes.1.Short titleThis Act may be cited as the Unlocking Consumer Choice and Wireless Competition Act.2.Repeal of existing rule and additional rulemaking by Librarian of Congress(a)Repeal and replaceAs of the date of the enactment of this Act, paragraph (3) of section 201.40(b) of title 37, Code of Federal Regulations, as amended and revised by the Librarian of Congress on
			 October 28, 2012, pursuant to the Librarian’s authority under section 1201(a) of title 17, United States Code, shall have no force and effect, and such paragraph shall read,
			 and shall be in effect, as such paragraph was in effect on July 27, 2010.(b)RulemakingThe Librarian of Congress, upon the recommendation of the Register of Copyrights, who shall consult
			 with the Assistant Secretary for Communications and Information of the
			 Department of Commerce and report and comment on his or her views in
			 making such recommendation, shall determine, consistent with the
			 requirements set forth under section 1201(a)(1) of title 17, United States Code, whether to extend the exemption for the class of works described
			 in section 201.40(b)(3) of title 37, Code of Federal Regulations, as amended by subsection (a), to include any other
			 category of wireless devices in addition to wireless telephone handsets.
			 The determination shall be made in the first rulemaking under section
			 1201(a)(1)(C) of title 17, United States Code, that begins on or after the
			 date of enactment of this Act.(c)Unlocking at direction of ownerCircumvention of a technological measure that restricts wireless telephone handsets or other
			 wireless devices from connecting to a wireless telecommunications network—(1)(A)as authorized by paragraph (3) of section 201.40(b) of title 37, Code of Federal Regulations, as made effective by subsection (a); and(B)as may be extended to other wireless devices pursuant to a determination in the rulemaking
			 conducted under subsection (b); or(2)as authorized by an exemption adopted by the Librarian of Congress pursuant to a determination made
			 on or after the date of enactment of this Act under section 1201(a)(1)(C) of title 17, United States Code,may be initiated by the owner of any such handset or other device, by another person at the
			 direction of the owner, or by a provider of a commercial mobile radio
			 service or a commercial mobile data service at the direction of such owner
			 or other person, solely in order to enable such owner or a family member
			 of such owner to connect to a wireless telecommunications network, when
			 such connection is authorized by the operator of such network.(d)Rule of construction(1)In generalExcept as expressly provided herein, nothing in this Act shall be construed to alter the scope of
			 any party's rights under existing law.(2)Librarian of CongressNothing in this Act alters, or shall be construed to alter,
			 the authority of the Librarian of Congress under section 1201(a)(1) of title 17, United States Code.(e)DefinitionsIn this Act:(1)Commercial mobile data service; commercial mobile radio serviceThe terms commercial mobile data service and commercial mobile radio service have the respective meanings given those terms in section 20.3 of title 47, Code of Federal Regulations, as in effect on the date of the enactment of this Act.(2)Wireless telecommunications networkThe term wireless telecommunications network means a network used to provide a commercial mobile radio service or a commercial mobile data
			 service.(3)Wireless telephone handsets; wireless devicesThe terms wireless telephone handset and wireless device mean a handset or other device that operates on a wireless telecommunications network.Speaker of the House of RepresentativesVice President of the United States and President of the Senate